Hutcheson, Justice.
“In a suit for permanent and temporary alimony the judge is without jurisdiction, at an interlocutory hearing prior to the appearance term, either to overrule or sustain a demurrer to the *768petition. Thus, regardless of whether the petition in this case was subject to the demurrer, it was error to pass upon the demurrer at the time of overruling the same. The act of August 25, 1925, changing the rule as to the time when demurrers may be determined, has no application except in ‘equity eases . . where extraordinary relief is sought.”’ Foster v. Foster, 178 Ga. 791 (174 S. E. 532).
No. 10681.
July 9, 1935.
M. B. Peacock and Walter J ones, for plaintiff.

Judgment reversed.


All the Justices concur, except Gilbert, J., absent.